Title: From George Washington to Catharine Littlefield Greene Miller, 22 March 1781
From: Washington, George
To: Miller, Catharine Littlefield Greene


                  
                     Dear Madm
                     New Windsor Mar. 22d 1781.
                  
                  My last, written in an hour of haste from Providence would inform you of my disappointment in not havg the please of seeing you in the course of my trip to R Island—Since my arrival at this place I have received a letter from Genl Greene of the 28th Feby (with the inclosed to you) informing me that Lord Cornwallis was retreating & that he was advancing; but the end & design of the Retrograde movement of the enemy was not, at that time, sufficiently unfolded.
                  I have also been hond with your favor of the 26th of Feby & find by the letter to Mrs Washington that you have it in contemplation to make a journey to the Southward.  I can neither advise you to, nor disswade you from the measure, because the true footing (if you will allow me the freedom to say so) upon which the journey should depend is, in my opinion, the encouragement given to it by Genl Greene; who having a view of all circumstances  before him, can alone determine the propriety of it.  Mrs Washington is not yet returned from albany—or she would, I am sure, salute you with as much warmth & cordiality as does Dr Madam Yr most Obedt Servt
                  
                     Go: W.
                  
               